STONE, Circuit Judge
(dissenting). After the selection of the lands here involved there was a hearing before the proper department officials. This hearing was based upon a letter from the department to the selector. The only objection raised therein to the selection was ;
*635“That upon numerous subdivisions embraced in the above selections coal crops and coal measures of varying ihicknesses were found of merchantable quality and workable quantity; that such coal croppings were well and plainly to be seen at date of selection.”
This was the only charge the selector was called upon to meet, and his denial thereof made it the sole issue which could properly he considered at the hearing. The findings of facts and decision of the register and receiver of the local land office clearly stated the scope of the issue involved as:
“July 13, 1900, the Commissioner of the General Hand Office directed that a hearing be had on the charge of the Special Agent, that, ‘upon numerous subdivisions embraced in the above selections coal crops and coal measures of varying thicknesses were found of merchantable quality and workable quantity; that such coal croppings wore well and plainly to be seen at date of selection.’ * * * It is charged in the order of hearing that coal measures of varying thicknesses and of merchantable quality and workable quantity were found upon said lands and that said croppings were well known and plainly to he seen at the date of selection.”
The affirmation by the Commissioner of .the above findings of facts and decision also defined the basis of the hearing to be :
“That upon numerous subdivisions embraced in the above selections coal crops and coal measures of varying thicknesses wore found of merchantable quality and workable quantity; that such coal croppings were well and plainly to be seen at date of selection.”
Thus the issue in the department inquiry was simply and solely whether at the time of the selections there were evidences of the coal bearing quality of the lands to be seen upon the lands themselves. This was a false issue raised by the department through a mistaken interpretation of the law. The only objection of this character which ilie department could properly raise against the selections was that they were coal lands; and undoubtedly that was the issue it attempted to make. But its definition of what it took to constitute coal lands within the statute was too narrow. As said by Justice Van Devanter in a notable opinion in Diamond Coal Co. v. United States, 233 U. S. 236, 34 Sup. Ct. 507, 58 L. Ed. 936:
“An exposure to the eye of coal upon the particular lands was not essential to give'them a then present value for coal mining.”
And again:.
“There is no fixed rule that lands become valuable for coal only through its actual discovery within their boundaries. On the contrary, tlxey may, aixd often do, become so through adjacent disclosures and other surrounding or external conditions; and wheix that question arises in cases such as this, any evidence logically relevant to the issue is admissible, due regard being had to the time to which it must relate.”
A decision of the department upon a matter of law is always reviewable, in the sense of not being binding upon the courts as res adjudicata. Diamond Coal Co. v. U. S., supra; Cosmos Co. v. Gray Eagle Co., 190 U. S. 301, 23 Sup. Ct. 692, 47 L. Ed. 1064. It is true that a portion of the testimony and some of the findings before the department took a wider scope than the presented issue warranted; but it is the issue, and not the testimony nor the findings, which de*636fine the outside limits of the controversy. Lee v. Johnson, 116 U. S. 48, 6 Sup. Ct. 249, 29 L. Ed. 570.
In my opinion, this objection is not met by saying that to permit a judgment of the department to be overturned for any error of the department in limiting the scope of the evidence would be to destroy the principle upon which the doctrine of res adjudicata is founded and turn the courts into tribunals of appeal from the department. Errors of admission or exclusion of evidence usually deal with the materiality or pertinency of the testimony to the issues as made by the pleadings. If that were the case here, so that the only question would be one of adjective law, then the statement would be patently true. This, however, is not an instance of rulings on or scope of evidence in any such sense, hut of the scope of the issue to be covered by the evidence and to be ultimately decided.
Nor can it be said, because the department acted in strict accordance with its rule in force at the time of the hearings, that the entry-man is protected. These departmental rules are entitled to much consideration, because worked out by men who are experts by learning and experience in dealing with such matters (Heath v. Wallace, 138 U. S. 573, 11 Sup. Ct. 380, 34 L. Ed. 1063); but departmental rules cannot supersede congressional enactments. Nor are such rules controlling in the.particular cases in which they are challenged in the courts.' A decision nullifying such a rule is not alone the law gov-, erning future departmental action, but it is equally effective in the controversy which gives rise to it.
For this error of law by the department, the court should have denied the plea of res adjudicata, and heard the case below upon the other issues presented by the pleadings.